Citation Nr: 1121702	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression on a secondary basis to stomach problems.

2.  Entitlement to service connection for stomach problems.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to November 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Roanoke, Virginia, regional office (RO) of the Department of Veterans Affairs (VA).

In May 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The Board notes that the issue of entitlement to service connection for a mental disorder was certified as entitlement to service connection for depression.  However, the Veteran was unrepresented at the time she filed her claim and, as such, the application for service connection must be read broadly by VA adjudicators to encompass any diagnoses reasonably within the scope of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Noting that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms).  As applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue, the Board has therefore recharacterized the issue to reflect the broad interpretation required by Clemons.  See 38 C.F.R. § 19.35 (2010).

The issues of entitlement to (1) service connection for an acquired psychiatric disorder and (2) a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has irritable bowel syndrome which is related to active service.


CONCLUSION OF LAW

Irritable bowel syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate her claim for service connection for a stomach disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service treatment records indicate repeated treatment for complaints of gastrointestinal problems.  The Board notes at the outset that the Veteran's enlistment Report of Medical History and Examination indicate no gastrointestinal problems or complaints.  The Veteran first complained of gastrointestinal issues in July 2001.  The records reveal that she had been taking Minocyclene for about a month and that her stomach problems had begun two weeks prior.  The Veteran was diagnosed with gastritis.  In August 2001, the Veteran was assessed as possibly having cholecystitis syndrome.  A December 2001 Report of Medical History indicates frequent indigestion or heartburn and stomach, liver, intestinal trouble or ulcer.  A February 2003 treatment record indicates the Veteran had reported nausea for the previous two years occurring four times a week which had become more frequent.  The provider noted possible gastrointestinal reflux disease.  A 2004 post-deployment health assessment reports diarrhea, indigestion and vomiting.  A July 2004 note indicates that the Veteran had a three year history of abdominal pain.  The Veteran's Report of Medical Assessment dated September 2004 indicates that the Veteran had suffered from stomach pain while on active duty for which she did not seek medical care and that she intended to seek VA disability for stomach pains due to Minocycline which began three years prior.  A September 2004 treatment note indicates that the Veteran's stomach problems had not resolved.  

Post-service VA treatment records reveal complaints of chronic periumbilical abdominal pain and tenderness in September 2005 which the Veteran reported had been present since about September 2001.  The Veteran reported that she had fluctuating epigastric pain, vomiting, diarrhea and constipation.  In October 2005, the Veteran was diagnosed with gastroenteritis.

A September 2005 psychiatric examination for Social Security Disability indicates that the Veteran had problems with nausea and vomiting since being prescribed an antibiotic for acne.

A December 2006 examination for Social Security Administration disability purposes indicates that the Veteran had not seen a physician in over a year but that she had stomach problems with pain, nausea and vomiting for the previous five years.  The Veteran was diagnosed with possible irritable bowel syndrome.  

A January 2007 VA treatment record indicates that the Veteran probably had irritable bowel syndrome.

A June 2007 VA authorized examiner declined to diagnose the Veteran with a stomach disorder as there was no objective pathology found on examination.

The Veteran was afforded a VA examination during November 2010.  The examiner diagnosed the Veteran with irritable bowel syndrome and indicated that she could only resolve to mere speculation that the Veteran's current symptomatology is related to service based on the subjective information provided.  The examiner also indicated that the Veteran had been treated by private physicians for the past three to five years.  

It is the defined and consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2010).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the U.S. Court of Appeals for Veterans Claims (Court) noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the veteran prevails.

Given the fact that the Veteran was treated for a stomach condition multiple times in service and manifested symptoms of such for many years afterward resulting in a current diagnosis of irritable bowel syndrome, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, after resolving all reasonable doubt in favor of the Veteran, the Board finds that she is entitled to a grant of service connection for irritable bowel syndrome.

ORDER

Entitlement to service connection for irritable bowel syndrome is granted.


REMAND

The Veteran contends that she experiences depression, secondary to stomach problems or, in the alternative, as the result of a medication (Minocycline) administered during service.  

The Board acknowledges references in the claims file to a psychiatric disability that may have pre-existed the Veteran's active service.  In this regard, it is noted every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).

In this case, the induction examination indicates objectively normal findings.  However, psychiatric assessments of record indicate that the Veteran was diagnosed with dysthymia as of December 1997 and was diagnosed with anxiety in January 1998.  Thus, the file contains clear and unmistakable evidence of a pre-existing psychiatric disability manifested by anxiety and depression.  Accordingly, the appropriate question for consideration by the examiner is whether a psychiatric disorder was aggravated by active service.

The Veteran's service treatment records indicate that she was diagnosed with adjustment disorder with depression and borderline personality disorder.  Additionally, the Veteran was an inpatient at the Naval Medical Center Portsmouth (NMCP) on the psychiatric ward from November 15, 2001 to November 20, 2001.  The Board notes that the discharge form has been associated with the Veteran's service treatment records.  Additionally, some records of the hospitalization are contained in the Veteran's records from Social Security.  However, it is unclear as to whether all treatment records from such in-service inpatient psychiatric hospitalization have been associated with the claims file.  Such must be requested through official sources on remand.

Private, VA, and Social Security Administration (SSA) records reflect that the Veteran has been diagnosed post-service as having dysthymic disorder, gender identity disorder, major depressive disorder, anxiety disorder, personality disorder, dependent personality disorder, organic mental disorder, affective disorder, attention deficit disorder, and/or attention deficit hyperactivity disorder.  

The Veteran was afforded a mental disorders examination in June 2007.  The examiner's opinion reflects a review of the Veteran's claims file and diagnoses of chronic dysthymic disorder and gender identity disorder.  The examiner opined that the Veteran's depression "partially" relates to gender identity disorder and that her Navy service did not "play a causative or additive role" in her depression.  Although addressing whether or not there was a direct relationship between a current mental disorder and active duty service, the examiner did not address any other "partial" causes of the diagnosed mental disorders, including those factors alleged by the Veteran - stomach problems and/or in-service use of Minocycline.  As such, the Board found that the findings of the June 2007 mental disorders examiner required clarification.

In the May 2010 remand, the Board requested a new opinion as to the etiology of any current mental disorder and to consider whether the Veteran has any such mental disorder that may be related to any incident of active service, under direct, indirect (to stomach problems or Minocycline), and aggravation theories of entitlement.  See Clemons, 23 Vet. App. 1; see also Robinson v. Mansfield, 21 Vet. App. 545 (2008) (Noting that the Board must address all theories of entitlement explicitly raised by the claimant or the evidence of record).  Unfortunately, the November 2010 examination report did not indicate whether the Veteran's diagnosed depressive disorder with anxiety and gender identity disorders were aggravated beyond the normal progression during her active duty.  Thus, the RO/AMC must either get an addendum from the November 2010 examiner or the Veteran must be afforded another VA psychiatric examination to determine if her pre-existing psychiatric disability was aggravated by active service.

Additionally, the Veteran submitted a VA Form 21-4142 in August 2010 so that the RO/AMC could obtain private psychiatric records dating from June 2009 to present.  The Veteran had submitted earlier records from the provider dated to August 2009; however, that was one year prior to the date of the VA Form 21-4142.  Thus, the RO/AMC should request additional ongoing records pursuant to the August 2010 privacy release.

Also, the Veteran indicated on the August 2010 VA Form 21-4142 that her case had been transferred to the Richmond VA Medical Center.  Treatment records from such facility not already associated with the claims file should be obtained.

In the context of the Veteran's VA psychiatric examination conducted in November 2010, the Veteran indicated that she had been hospitalized for psychiatric reasons two times the previous summer.  The Veteran should be asked where she was hospitalized for such treatment while providing her an appropriate privacy release and records should be obtained.

The Board remanded the claim for additional development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).



As a final matter, the Board also points out that, as any decision with respect to the claim for service connection may affect the Veteran's claim for a TDIU; this claim is inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's inpatient psychiatric treatment records dated November 2001 from the Portsmouth Naval Medical Center.  

2.  Ask the Veteran where she was hospitalized for psychiatric reasons during the summer of 2010.  If the Veteran provides the information with any necessary privacy release, such records should be requested and associated with the claims file.

3.  Request records identified in the August 2010 VA Form 21-4142 from the Veteran's private psychiatric provider.

4.  Obtain any ongoing VA treatment records from the Richmond VA Medical Center not already associated with the claims file.

5.  The RO/AMC must then return the claims file to the November 2010 psychiatric examiner, or, if unavailable, to an examiner of similar training and background.  The examiner is advised that the purpose of the file review, as well as any examination deemed necessary, is to determine whether the Veteran's psychiatric disability was aggravated beyond the normal progression during active duty.  The following considerations will govern the examination:

a.  The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

b.  The examiner is specifically requested to conduct, if necessary, another interview with the Veteran and any appropriate clinical studies necessary to diagnose, and determine the etiology of, any current mental disorder(s).

c.  All clinical findings should be reported in detail and correlated to a specific diagnosis. The examiner must discuss any evidence of record which might bear on the etiology of any current mental disorders - this evidence should include, but is not limited to, the Veteran's in-service treatment records and pre/post service mental disorder diagnoses.

d.  The examiner must address whether any pre-existing mental disorder was aggravated by service or by a stomach disorder.  The effects of any current mental disorder on employability must be addressed.

e.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record and citation to any medical treatises or other evidence relied upon.  A rationale must be provided for any findings rendered and, if the examiner is unable to render an opinion without resort to speculation, he or she should explain why and so state.

6.  After the examination has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing physicians for corrective action.  38 C.F.R. § 4.2 (2010) (If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).

7.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


